Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

          Acknowledgement is made of the receipt of Preliminary Amendment filed 01 June 2022.

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al. (US Pub. 2017/0355194).

              Fukasawa et al. disclose in Figures 1-5 an ink replenish container comprising:

             Regarding claim 13, a liquid storage container (200) comprising:
a discharge port member (400) including a discharge port (460) through which liquid stored in a storage portion (300) is discharged (Figure 2);
a cover portion (600) configured to be attachable to the discharge port member (400) and to be capable of opening and closing the discharge port (460) (Figure 2); and
a sealing portion (500) formed of a contact portion between the cover portion(600)  and the discharge port member (400), wherein a rib (610) located outside the sealing portion (500) is included inside the cover portion (600) (Figure 5).
            Regarding claim 14, wherein the rib (610) is formed to surround an entire periphery of the sealing portion (500) inside the cover portion (600) (Figure 5).
           Regarding claim 15, wherein a distal end of the rib (610) is located on the storage portion side (300) of the discharge port (460) (Figures 2 and 4-5).
          Regarding claim 16, wherein the discharge port member (400) includes a wall configured to surround the rib (610) of the cover portion (600) (Figures 4-5).
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 5,732,751; US Pat. 7,503469) cited in the PTO 892 form show an ink cartridge which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter

            Claims 1-12 would be allowable. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid storage container comprising a protrusion that is provided inside a cover portion and configured to open a liquid stop valve, inside a discharge port member, in closing the cover portion, wherein a biasing mechanism configured to bias a valve member and closes a gap between an orifice portion and the valve element, wherein the gap is formed by the protrusion pushing the valve element, wherein unsealing of the liquid stop valve by the protrusion and unsealing by separation of the cover portion and the discharge port member simultaneously occur in opening the cover portion, wherein the storage portion is sealable by at least one of a first sealing portion formed of a contact portion between the cover portion and the discharge port member and a second sealing portion formed of the liquid stop valve, and wherein the first sealing portion and the second sealing portion are configured to be simultaneously unsealed in the combination as claimed.
        
CONCLUSION

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-

2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

 
       /ANH T VO/       Primary Examiner, Art Unit 2853